12/07/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2022

       STATE OF TENNESSEE v. JAMARCUS DEQUAN MURDOCK

                 Appeal from the Circuit Court for Hardeman County
                    No. 2018-CR-188 J. Weber McCraw, Judge
                      ___________________________________

                            No. W2021-01529-CCA-R3-CD
                        ___________________________________


Jamarcus Dequan Murdock, Defendant, was convicted in a jury trial of two counts of
aggravated robbery. He also pled guilty to separate charges of robbery and aggravated
robbery. The trial court imposed ten-year sentences for each aggravated robbery
conviction and a six-year sentence for the robbery conviction. The trial court ordered that
the sentences for two of the aggravated robbery convictions run consecutively to each other
and concurrently to the sentences for the remaining convictions for an effective twenty-
year sentence. On direct appeal, this court held that the trial court failed to make the
requisite findings to support consecutive sentences based upon the dangerous offender
category and remanded the case to the trial court. See State v. Jamarcus Dequan Murdock,
No. W2020-00244-CCA-R3-CD, 2021 WL 1423125, at *1 (Tenn. Crim. App. Apr. 15,
2021). On remand, the trial court again imposed partial consecutive sentences. Defendant
asserts that the trial court again erred in imposing partial consecutive sentences. Discerning
no error, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which J. ROSS DYER
and KYLE A. HIXSON, JJ., joined.

Alexander D. Camp, Jackson, Tennessee, for the appellant, Jamarcus Dequan Murdock.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Joe Van Dyke,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                                 OPINION

                                Factual and Procedural Background

       Defendant was indicted on four counts of aggravated robbery: in counts one and
two with the December 9, 2017 aggravated robberies of the Ready Mart and Teresa Ann
Myrick; in count three with the February 27, 2018 aggravated robbery of the Dollar General
Store in Toone; and in count four with the February 24, 2018 aggravated robbery of the
Whiteville Food Mart. Jamarcus Dequan Murdock, 2021 WL 1423125, at *1. The trial
court granted Defendant’s motion to sever the offenses, and Defendant subsequently
pleaded guilty as charged in count four. Id.

        Counts one and two proceeded to trial. According to the evidence presented at trial,
Defendant planned to commit the robbery of the Ready Mart with fourteen-year-old A.M.1
Id. at *3. On the evening of December 9, 2017, Defendant and A.M. entered the store
while wearing hoodies and bandannas to cover a portion of their faces. Id. at *1-3.
Defendant produced a gun and waved it around while demanding money from the cash
register and from Ms. Myrick, a customer. Id. at *1-2. Ms. Myrick testified that she was
“scared to death” and that she relinquished her money because “my life was worth more
than what little money I had in my pocket.” Id. at *1. A.M., who testified against
Defendant at trial, denied having a gun and stated that his role was to “[t]ake the money”
and put it into a bag. Id. at *3. At one point, Defendant’s mask came down, exposing his
face, and Charlene Hudson, an employee of the store, recognized Defendant as someone
whom she had known for a long period of time. Id. at *2. Ms. Myrick and Ms. Hudson
subsequently identified Defendant in a photographic lineup as the perpetrator who had the
gun. Id. at *2.

       Based upon the evidence presented at trial, the jury convicted Defendant of two
counts of aggravated robbery as charged in counts one and two. Id. Following the trial
and pursuant to a plea agreement with the State, Defendant pleaded guilty to the lesser-
included offense of the robbery of the Dollar General Store in count three in exchange for
a Range I, six-year sentence to be served concurrently with the sentences for the three
aggravated robbery convictions. Id. at *1.

       During the sentencing hearing for the aggravated robbery convictions in counts one,
two, and four, neither party presented proof. Id. at *3. The trial court applied, as
enhancement factors, that Defendant was a leader in the commission of the offenses and
that he had no hesitation about committing the offenses when the risk to human life was
high. See Tenn. Code Ann. § 40-35-114(2), (10). With regard to count one, the trial court

       1
           We will identify the minor by his initials.
                                                     -2-
also applied as an enhancement factor that the aggravated robbery involved more than one
victim. See Tenn. Code Ann. § 40-35-114(3). The trial court applied as a mitigating factor
that Defendant “because of his youth lacked substantial judgment in committing the
offenses,” but the trial court found that the enhancement factors “far” outweighed the
mitigating factor. See Tenn. Code Ann. § 40-35-113(6). The trial court imposed ten-year
sentences for each of the aggravated robbery convictions. The trial court ordered
Defendant to serve the sentences for the aggravated robbery convictions in counts one and
two consecutively to each other, finding that Defendant was a dangerous offender. See
Tenn. Code Ann. § 40-35-115(b)(1). The trial court ordered that the ten-year sentence in
count four be served concurrently to the sentences in counts one and two for an effective
twenty-year sentence.

       Defendant filed a timely notice of appeal challenging the sufficiency of the evidence
and the imposition of consecutive sentences for his convictions under counts one and two.
Jamarcus Dequan Murdock, 2021 WL 1423125, at *1. This court concluded that the
evidence was sufficient to support the convictions but vacated the imposition of
consecutive sentences. Id. at *6. This court held that the trial court, in utilizing the
“dangerous offender” category to impose consecutive sentences, failed to make the
required findings that consecutive sentences are reasonably related to the severity of the
offenses and are necessary to protect the public from further criminal conduct as required
by State v. Wilkerson, 905 S.W.2d 933, 937-39 (Tenn. 1995). Jamarcus Dequan Murdock,
2021 WL 1423125, at *5. After determining that the appellate record was inadequate to
conduct a de novo review, this court remanded the case to the trial court “for the
consideration of the Wilkerson factors in determining whether consecutive sentencing on
the basis of the dangerous offender category is appropriate in this case.” Id.

       At the outset of the resentencing hearing, the trial court incorporated its earlier
findings with regard to the sentencing range and stated that the court would specifically
address only the issue of consecutive sentencing. Neither party presented additional proof.
After arguments by both parties, the trial court stated it would consider the evidence
presented at trial, the facts presented at the plea hearing, the presentence report, the
arguments presented at the prior sentencing hearing, and the arguments presented during
the hearing on remand. The trial court found that “a handgun, a deadly weapon, was used
and directed at victims which placed them in grave danger and showed a disregard by
[Defendant] to human life.” The trial court stated that Defendant “committed a crime
without hesitation [and] with risk to human life by pointing a handgun at an individual.”
The trial court found that extended, consecutive sentences were necessary to protect the
public from further criminal acts by Defendant and were reasonably related to the severity
of the offenses committed. The trial court found that Defendant was a dangerous offender
and ordered that the sentences for two of the aggravated robbery convictions run
consecutively to each other and concurrently to the sentences for the remaining convictions
                                           -3-
for an effective twenty-year sentence. The trial Defendant subsequently filed a motion in
this court to accept a late-filed notice of appeal, and this court granted the motion.

                                           Analysis

        On appeal, Defendant asserts that the trial court erred in classifying him as a
“dangerous offender” and in ordering him to serve his sentences in counts one and two
consecutively. Specifically, Defendant contends that he is not a “dangerous offender”
because there was no risk to human life, as the weapon was never discharged, a victim
identified the weapon as a pellet gun, and the victims sustained no injuries. The State
contends that the trial court properly exercised its discretion in ordering consecutive service
of Defendant’s sentences.

        When a defendant challenges the length of a sentence, this court reviews the trial
court’s sentencing determinations under an abuse of discretion standard accompanied by a
presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). “This
abuse of discretion standard, accompanied by a presumption of reasonableness, applies to
within-range sentences that reflect a decision based upon the purposes and principles of
sentencing.” State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). A finding of abuse
of discretion indicates the “trial court’s logic and reasoning was improper when viewed in
light of the factual circumstances and relevant legal principles involved in a particular
case.” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001). A trial court has not abused its
discretion unless “the record [is] void of any substantial evidence that would support the
trial court’s decision.” Id.

       “In the context of consecutive sentencing, the presumption of reasonableness
applies similarly, giving deference to the trial court’s exercise of its discretionary authority
to impose consecutive sentences if it has provided reasons on the record establishing at
least one of the seven grounds listed in Tennessee Code Annotated section 40-35-115(b).”
State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). The trial court may impose
consecutive sentences upon finding by a preponderance of the evidence that “[t]he
defendant is a dangerous offender whose behavior indicates little or no regard for human
life and no hesitation about committing a crime in which the risk to human life is high[.]”
Tenn. Code Ann. § 40-35-115(b)(4). However, although “[p]roof that an offender’s
behavior indicated little or no regard for human life and no hesitation about committing a
crime in which the risk to human life was high” is proof that an offender is a dangerous
offender, “it may not be sufficient to sustain consecutive sentences.” Pollard, 432 S.W.3d
at 863 (citing State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995)). Thus, in order to
impose consecutive sentences based upon the dangerous offender classification, “trial
courts must conclude that the evidence has established that the aggregate sentence is
‘reasonably related to the severity of the offenses’ and ‘necessary in order to protect the
                                             -4-
public from further criminal acts.’” Id. at 863 (citing Wilkerson, 905 S.W.2d at 938); see
State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999) (recognizing that two additional findings
must be made prior to ordering consecutive sentences only under the dangerous offender
category).

        The record supports the trial court’s findings that Defendant was a dangerous
offender whose behavior indicates little to no regard for human life and who had no
hesitation about committing a crime in which the risk to human life was high and that
consecutive sentencing was reasonably related to the severity of the offenses committed
and was necessary to protect the public from further criminal acts by Defendant. See Tenn.
Code Ann. § 40-35-115(b)(4); Wilkerson, 905 S.W.2d at 938. The aggravated robberies
against Ms. Myrick and Ready Mart did not involve an isolated incident. Rather,
Defendant committed a string of robberies in a relatively short amount of time. With regard
to counts one and two, Defendant pointed a deadly weapon at two unarmed victims in a
convenience store during robberies that he planned and persuaded a fourteen-year-old to
assist in committing.

       Defendant relies upon this court’s decision in State v. Eric D. Thomas, in which this
court held that the trial court erred in finding that the defendant was a dangerous offender
and in ordering that his sentences for his four robbery convictions be served consecutively.
No. W1999-00337-CCA-R3-CD, 2001 WL 721054, at *3 (Tenn. Crim. App. June 26,
2001). This court concluded that, although the defendant “apparently threatened the
victims with violence, he did not cause any injuries and was not armed.” Id. As the State
argues in its brief, this court’s opinion in Eric D. Thomas, in which this court conducted a
de novo review of the defendant’s sentence, predates the Tennessee Supreme Court’s
opinions in Bise and Pollard, which requires that this court review for an abuse of
discretion. Furthermore, unlike the unarmed defendant in Eric D. Thomas, the trial court
found that Defendant in the present case was armed when he committed the aggravated
robberies.

        We conclude that the trial court made the necessary findings required by Wilkerson
and acted within its discretion in imposing partial consecutive sentences. Defendant is not
entitled to relief.

                                       Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                             ____________________________________
                                             ROBERT L. HOLLOWAY, JR., JUDGE
                                           -5-